Title: To Thomas Jefferson from Robert Leslie, 26 September 1793
From: Leslie, Robert
To: Jefferson, Thomas



Sir
London September 26th 1793

Since I wrote you last, your frend Mr. Cutting has arived from Irland, in whos aquantince I find a great deal of pleasure, and am very much obliged to you, for your Introduction to him.
I find my improvements much better recived here than I expected, so much so, that several of the most eminent watch and Clock makers, have offered to be at all the expence of getting patents here, and alow me half of all the profits, which I should have thought very avantageous proposals, if better had not offered, as the patents will cost one hundred guines each, but I have now agreed with one who is very largely in business, he is to be at all the expence of the patents, and furnish any some of money I wish, under fifteen thousend pounds, to work on, so that I shall have one half of all the profits, and not be under the necessity of useing any of my own money, this is a contract by which I cannot loose, and may perhaps gain some thing handsom.
I have now begun business on the above plan, and hope by spring you will see som of our performence, which I have no doubt will give satisfaction, as we have engaged some of the best workmen in London. The watch you was pleased to order, shall be among the first.
I am now in the very situation I have allways wished for, as the gentleman I am conected with, has giv me the intier direction the business, and wishes to indulge me with every experiment I choose to make at his expence.
I find your Report on Weighs and measures, is very well known here, and very generaly approved of, so that if it is adopted by Congress, I have no doubt but the Parliment here will follow the example. I have by the asistence of Mr. Pinkney, got permison to viset the Royal Observatory at greenwich, and think it a very convenient place to try the Pendulum Rod, as I can have the use of the best instruments to reagulated it by. I know of no convenient place in America, that is in Lat. 45, and Greenwich is as near it, as Philadelphia, and perhaps the tables showing the lenght of Pendulums in different Lat., will show what it would be in 45, so that an alowence might be made.
If you find no objection to the above plan, I shall be glad to have the honour of making the experiment and bring it over with me, on my return, or send it, if it should be wanted sooner.
I hope you will always look on me as an American and every thing I do, as the productions the United States. I am Sir with the highest respect your much obliged and very Humble Sert

Robert Leslie

